In an action to recover property damage, the defendants appeal (1) from an interlocutory judgment of the Supreme Court, Nassau County (Molloy, J.), dated June 20, 1985, which granted the plaintiff’s motion for summary judgment on the issue of liability, and (2) as limited by their brief, from so much of an order of the same court, dated August 23, 1985, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the interlocutory judgment is dismissed, as that interlocutory judgment was superseded by the order made upon reargument; and it is further,
Ordered that the order is affirmed insofar as appealed from, and it is further,
Ordered that the plaintiff is awarded one bill of costs.
Contrary to the defendants’ contentions, the record reveals that the plaintiff established its prima facie entitlement to *628summary judgment as a matter of law (see, Winegrad v New York Univ. Med. Center, 64 NY2d 851, 852; Zuckerman v City of New York, 49 NY2d 557). It is undisputed that the defendant Brown was the operator of an automobile which left the roadway, mounted the sidewalk and crashed into the front entrance of the plaintiff Richmond Hill Savings Bank. The defendants’ opposition to the motion, consisting solely of the affidavit of an attorney lacking personal knowledge of events surrounding the accident, is insufficient to raise an issue of fact (see, e.g., Roche v Hearst Corp., 53 NY2d 767; Grieshaber v City of New Rochelle, 113 AD2d 821). Brown, J. P., Rubin, Kooper and Sullivan, JJ., concur.